
	

113 S2762 IS: Propane Supply and Security Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2762
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Franken (for himself, Mr. Portman, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To prevent future propane shortages, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
		  Propane Supply and Security Act of 2014.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Energy Information Administration.(2)CommissionThe term Commission means the Federal Energy
		Regulatory Commission.(3)Interstate commerceThe term interstate commerce has the meaning given the term in section 2 of the Natural Gas Act (15 U.S.C. 717a).(4)Propane pipelineThe term propane pipeline means a pipeline used to transport propane in interstate commerce.(5)SecretaryThe term Secretary means the Secretary of Energy.3.Information collection(a)In generalThe Administrator shall publish, to the maximum extent practicable and consistent with
			 confidentiality requirements, data on—(1)propane storage, including—(A)weekly inventory data disaggregated below the level of the Petroleum Administration for Defense
			 Districts (PADD), including—(i)data at the State level; and(ii)data from the collective storage facilities at market hubs, including storage facilities in and
			 around Mont Belvieu, Texas, Conway, Kansas, and any future market hubs of
			 significant regional scope; and(B)weekly data to separately account for non-fuel propylene and propane for PADD 3 and other regions
			 if the Administrator determines that inclusion of the nonfuel propylene
			 supply data significantly distorts propane supply and pricing data, and
			 the Administrator determines it is feasible to collect separate data on
			 nonfuel propylene and propane; and(2)propane markets, including pricing data for residential customers in States that voluntarily choose
			 to participate in the State Heating Oil and Propane Program (SHOPP) of the
			 Energy
			 Information Administration.(b)Biannual working and net available storage capacity reportThe Administrator shall publish data on—(1)storage at—(A)major market centers, including the regions around Conway, Kansas and Mont Belvieu, Texas; and(B)to the extent practicable based on existing surveys
			 and consistent with confidentiality requirements, the regions reported in
			 the weekly and
			 monthly inventory data under subsection (a); and(2)pipeline fill requirements and pipeline operational storage capacity.(c)Wood pilotThe Administrator shall work with the States participating in SHOPP to develop a program
			 comparable to SHOPP to collect data on wood pellets, firewood, and other
			 biomass.4.Coordinated response to emergencies(a)In generalThe Secretary shall lead Federal and State emergency response efforts with respect to propane
			 supply
			 emergencies in any State or region of the United States
			 that are characterized, as determined by the Secretary, by—(1)sudden increases in consumer prices for propane; or(2)propane supply shortages that threaten public safety or livestock safety.(b)DutiesIn carrying out subsection (a), the Secretary shall—(1)establish criteria to determine when an emergency response action would be triggered;(2)establish a system for forecasting and tracking the availability of propane, with an emphasis on
			 predicting supply shortages;(3)establish a system for alerting other Federal agencies, States, industry groups, and appropriate
			 stakeholders of the crisis—(A)before an emergency; and(B)when the Secretary determines that an emergency has occurred;(4)establish a plan for coordinated response to an emergency by Federal and State agencies; and(5)establish criteria to determine when the emergency has ended.(c)ActionsAn emergency response carried out under this section may include—(1)actions to protect consumers from unfair pricing;(2)actions to expedite the distribution of propane through available transportation modes, including
			 provisions—(A)to exempt motor carriers of propane from hours-of-service restrictions;(B)to prioritize propane shipments by rail; and(C)to prioritize propane shipments over other shipments in batched pipelines;(3)expedited release of energy assistance funds; and(4)other actions to relieve price spikes and supply shortages.(d)EffectNothing in this section limits any existing authority of any Federal agency.5.Definition of consumer propane prices(a)Functions of Propane Education and Research CouncilSection 5(f) of the Propane Education and Research Act of 1996	(15 U.S.C. 6404(f)) is amended in
			 the first sentence by inserting to train propane distributors and consumers in strategies to mitigate negative effects of future
			 propane price spikes, after to enhance consumer and employee safety and training,.(b)Market survey and consumer protection price analysisSection 9(a) of the Propane Education and Research Act of 1996	 (15 U.S.C. 6408(a)) is amended in
			 the first sentence by striking only data provided by the Energy Information Administration and inserting the refiner price to end users of consumer grade propane, as published by the Energy Information
			 Administration.6.Regional propane reserve(a)StudyNot later than 180 days after the date of enactment of this Act, the Secretary shall conduct a
			 study to determine the effectiveness and feasibility of establishing 1 or
			 more propane storage facilities, to be operated separately from the
			 Strategic Petroleum Reserve established under part B of title
			 I of the Energy Policy and Conservation Act (42 U.S.C. 6231 et seq.).(b)PlanFollowing completion of the study under subsection (a), the Secretary may submit to Congress and
			 the President a plan describing—(1)the proposed acquisition of storage and related facilities or storage services for,
			 including—(A)the potential use of storage facilities not currently in use;
			 and(B)a determination of the combination of primary, secondary,
			 and tertiary storage facilities that will be used;(2)the proposed acquisition of propane for storage;(3)the proposed methods of disposition of propane;(4)the estimated costs of establishment, maintenance, and operation;(5)the efforts the Secretary will make—(A)to minimize any potential need for future drawdowns; and(B)to ensure that distributors and importers are not discouraged from maintaining and increasing
			 supplies of propane;(6)the proposed actions to ensure the quality of the propane; and(7)the proposed accounts and funding structures required for acquisition of propane and propane
			 storage facilities.7.Storage facility loans for propane storageSection 1614(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8789(a)) is amended by
			 inserting , including facilities for propane that is used for drying and heating before the period at the end.8.Study of jurisdictionNot later than 1 year after the date of enactment of this Act, the Comptroller General of the
			 United States shall complete a
			 study
			 of facilities appurtenant to propane pipelines (such as terminals and
			 storage
			 facilities) that
			 are not subject to the jurisdiction of the Commission (as of the date on
			 which the study commences) to determine—(1)whether the nonjurisdictional nature of the facilities is
			 injurious to shippers or consumers; and(2)(A)whether the facilities can be placed under the jurisdiction
			  of the Commission; or(B)if not, whether changes in law to place the facilities under the jurisdiction of the Commission are
			 in
			 the public interest.
